Exhibit (a)(1)(i) THE OFFER TO PURCHASE NT ALPHA STRATEGIES FUND c/o The Northern Trust Company P.O. Box 75986 Chicago, IL 60675-5986 OFFER TO PURCHASE A PORTION OF ITS OUTSTANDING INTERESTS AT NET ASSET VALUE DATED JANUARY 18, 2008 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., CENTRAL TIME, ON FEBRUARY 15, 2008, UNLESS THE OFFER IS EXTENDED To the Unitholders of NT Alpha Strategies Fund: NT Alpha Strategies Fund, a Delaware statutory trust (the "Fund"), is offering to purchase for cash on the terms and conditions set forth in this offer and the related Letter of Transmittal (which together constitute the "Offer") up to 10% of interests in the Fund or portions thereof pursuant to tenders by holders of the Fund's common units (collectively, the "Unitholders") at a price equal to the net asset value of Interests as of
